Citation Nr: 1231867	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for malignant skin neoplasms, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He served in the Republic of Vietnam from July 1969 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for diabetes, assigning a 20 percent evaluation effective March 17, 2008, peripheral neuropathy of the bilateral lower extremities, assigning each a 10 percent evaluation effective June 11, 2008, and degenerative joint disease of the right knee, assigning a 10 percent evaluation effective March 17, 2008; and denied service connection for bilateral hearing loss, bilateral tinnitus, and malignant skin neoplasms.  In July 2008, the Veteran submitted a notice of disagreement with the denials of service connection and subsequently perfected his appeal in January 2009.

The issues of entitlement to service connection for left ear hearing loss and malignant skin neoplasms, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that right ear hearing loss is the result of a disease or injury in active duty service, to include in-service noise exposure.

2.  The preponderance of the evidence is against a finding that tinnitus is the result of a disease or injury in active duty service, to include in-service noise exposure.



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

The March 2008 letter also informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA audiological examination report are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding records that he believes may be relevant to his claims.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination for his claimed hearing loss and tinnitus in June 2008.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, including the appropriate audiometric testing, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the June 2008 VA audiological examination is adequate to decide the Veteran's claim for service connection for right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

The Veteran has claimed he has right ear hearing loss and tinnitus as a result of military service.  He reports that he has difficulty hearing and that he believes that this is related to in-service noise exposure.  Although he has claimed service connection for tinnitus, he has not reported symptoms of tinnitus or ringing in the ears at any time throughout the appeals process.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

A review of the medical evidence of record does not show the Veteran has a current hearing loss disability in the right ear for VA purposes or current tinnitus.  Specifically, the evidence of record includes a June 2008 VA audiological examination with a puretone threshold audiogram and Maryland CNC speech recognition scores and lay statements from the Veteran and his family members.  With regard to the Veteran's claimed right ear hearing loss, the only post-service audiogram of record, the June 2008 VA examination, does not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies or auditory thresholds of 26 dB or greater for at least three of the above-referenced frequencies.  Additionally, the reported Maryland CNC Test score of 96 percent for the right ear does not meet the VA definition of a hearing loss disability.  There is no evidence in the VA examination report or VA treatment records showing right ear hearing loss for VA purposes, nor is there any other medical evidence of record showing such a disability.  Although the Veteran and his family members have claimed that he has difficulty hearing, his audiometric results do not establish that he has a hearing loss disability for VA purpoes.  With regard to the Veteran's claimed tinnitus, there is no evidence that he experiences tinnitus.  He has not claimed that he experiences tinnitus or ringing in the ears at any time.  Moreover, he specifically denied experiencing tinnitus at his June 2008 VA examination.  Finally, although the lay statements from his wife and daughter report his observed difficulty hearing, they do not indicate that he complains of or reports experiencing tinnitus or ringing in the ears.  As such, the Board cannot conclude that he currently has tinnitus.  Without evidence showing a current disability at any time during the claim period, service connection for right ear hearing loss and tinnitus cannot be granted.  See Hickson, supra.

Accordingly, the Board finds that the claims of entitlement to service connection for right ear hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to service connection for left ear hearing loss and malignant skin neoplasms, to include as due to herbicide exposure.

With regard to his claimed left ear hearing loss, the Veteran underwent a VA examination in June 2008.  At that time, the examiner reported audiometric results reflecting a hearing loss disability for VA purposes in the left ear and noted the Veteran's history of in-service noise exposure.  He concluded that his left ear hearing loss was less likely than not related to service because he had normal hearing on separation and fired his weapon with his right hand which is "usually associated with left ear hearing loss."  As the examiner's rationale that right-handed shooting generally results in left ear hearing loss seems to contradict his negative nexus opinion, the Board finds that this rationale is not adequate to render a decision on entitlement to service connection for left ear hearing loss.  See Barr, supra.

With regard to his claimed malignant skin neoplasms, the Veteran reports that he has recurring skin cancer that is a result of his in-service sun or herbicide exposure.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's DD-214 reflects that he served in the Republic of Vietnam from July 1969 to July 1970.  Therefore, he is presumed to have been exposed to herbicides in service.  Additionally, his military occupational specialty of helicopter repairman indicates some service outside.  As such, some sun exposure can be conceded.  

Private treatment records dated prior to the appeals period show a diagnosis of basal cell carcinoma.  Although there are no treatment records from the appeals period showing such a diagnosis, the Veteran is competent to report that he has been diagnosed with this condition again. 

In light of the evidence showing current complaints of recurring skin cancer, the Veteran's presumed herbicide exposure and conceded sun exposure, and his contention that his current problems are the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for malignant skin neoplasms, to include as due to herbicide exposure.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for left ear hearing loss and malignant skin neoplasms, to include as due to herbicide exposure, must be remanded for VA examinations.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Columbia VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be afforded examinations with appropriate examiners in order to determine the nature and etiology of his left ear hearing loss and malignant skin neoplasms.  All indicated studies should be performed.  The claims folder should be provided to the examiners for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.

With regard to the Veteran's left ear hearing loss, the examiner must state whether the Veteran's currently diagnosed left ear hearing loss was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including any in-service noise exposure.  The examiner should also comment on the June 2008 VA examination report.

With regard to the Veteran's claimed malignant skin neoplasms, the examiner must state whether the Veteran currently has any malignant skin neoplasms and, if so, whether any such diagnoses were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including in-service sun and/or herbicide exposure.

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for left ear hearing loss and malignant skin neoplasms should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


